Citation Nr: 1117477	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for bilateral pes cavus.

5. Entitlement to service connection for Reynaud's syndrome, to include as a result of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1984 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These claims are now in the jurisdiction of the Waco, Texas, RO.

In January 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the right wrist, left ankle, and right ankle as a result of injuries suffered in service.  The Board notes that a VA contract examination in August 2006 included an evaluation of and opinion regarding these disabilities, among many others.  However, based on the Veteran's testimony at hearing, the evidence of injury in service, evidence of the Veteran's service in an Airborne unit with more than 65 jumps, the lack of X-ray reports in the VA examination, and the cursory discussion of these specific disabilities, the Board believes that another examination is warranted.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Specifically, with regard to the right wrist and left and right ankle claims, the evidence of injuries in service and the Veteran's statements regarding continued pain after service satisfy the first two requirements of McLendon.  In addition, the Veteran's service in an Airborne unit, which resulted in disabilities of his back and knees raise the possibility that his claimed ankle disabilities may be related to the same event or even to the service-connected disabilities.  Thus, the low threshold standard of McLendon is satisfied.  Moreover, the lack of X-ray reports in the claims file relative to these specific joints, especially when degenerative joint disease has been demonstrated as due to in-service trauma in other joints suggests that the August 2006 VA contract examination report is inadequate.

The Veteran also seeks service connection for bilateral pes cavus and the Board notes that a diagnosis of this disability - in the form of a circle around the "pes cavus" option on an examination report - was rendered in service in August 2005.  However, the Board also notes diagnoses of bilateral pes planus in service and since service, for which the RO granted service connection in a March 2008 rating decision.  While it appears highly unlikely that both bilateral pes planus and pes cavus can exist at the same time, a medical examination and opinion on the in-service diagnoses and the actual nature and severity of the Veteran's foot disability is required for proper adjudication of this claim.

Finally, the Veteran seeks service connection for Reynaud's syndrome, claimed as a result of cold injury or frostbite while in service.  The August 2006 VA contract examination found no evidence of Reynaud's syndrome at the type of examination, but in September 2007, military hospital treatment records show such a diagnosis.  In addition, the examination related to cold injury residuals in January 2008 noted symptoms which are often associated with Reynaud's syndrome, including poor hair growth on the limbs and discoloration of the fingers.  Inasmuch as medical literature indicates that Reynaud's syndrome can render an individual more susceptible to cold injury or can be triggered by cold injury, and as the symptoms for cold injury - for which service connection is in effect - are often very similar to those of Reynaud's syndrome, further medical evaluation is required with regard to this claim as well.

Accordingly, the case is REMANDED for the following action:

1. First, the RO should ask the Veteran to identify all sources of treatment or evaluation he has received for all of the disabilities on appeal, records of which are not already associated with his claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, to include records of all VA treatment after September 2009.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has current disabilities, to include traumatic arthritis, degenerative joint disease, or weakness/instability, in his right wrist, left ankle, and/or right ankle.  The examination process should include obtaining X-rays of the joints in question, reports of which should be included with the examination report in the claims file.

With respect to any and all such disabilities diagnosed - i.e., of the right wrist, left ankle, and/or right ankle - the examiner is asked to provide an opinion as to whether such was at least as likely as not incurred in or aggravated by the Veteran's military service, to include his parachute jumps during his Airborne service and any and all other incidents or injuries in service.

The examiner is also asked to address (with respect to any and all disabilities diagnosed) whether such was at least as likely as not the result of or was aggravated by any of the Veteran's current service-connected disabilities, to include his low back, hands, feet, and knees.  

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file, to include any records obtained pursuant to Instruction 1, should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination to determine the exact nature and severity of his foot disability, to specifically include whether he has pes planus or pes cavus of each foot.  The examination should include obtaining weight-bearing X-rays, reports of which should be appended to the examination report and included in the claims file.  

A copy of the claims file, to include any records obtained pursuant to Instruction 1, should be provided to the examiner for review.  The examiner is asked to review the Veteran's service treatment records, particularly the March 2003 examination which indicated a diagnosis of moderate pes planus and the August 2005 examination which indicated a diagnosis of moderate pes cavus, and the April 2008 Gulf War examination that diagnosed bilateral pes planus, and to comment on whether the August 2005 diagnosis was an error or whether there was a change in the nature of the Veteran's disability.   

The examiner should provide the rationale for any and all opinion(s) rendered.  

3. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has Reynaud's syndrome and, if so, the relationship of that disability to his service-connected cold injury residuals in both feet and hands.  The examiner is specifically asked to address whether the Reynaud's syndrome constitutes a separate condition from the cold injury residuals (regardless of any overlap of symptomatology) and, if so, whether there is a causative relationship between cold injury and Reynaud's.  The examiner should also address whether Reynaud's syndrome, if present, was otherwise incurred in or aggravated by the Veteran's military service, apart from any cold injury.

A copy of the claims file, to include any records obtained pursuant to Instruction 1, should be provided to the examiner for review.  The examiner is specifically asked to review the January 2008 VA examination report and address whether the poor hair growth and yellowish discoloration mentioned have any relationship to the claimed Reynaud's syndrome.  The examiner should provide the rationale for any and all opinion(s) rendered.  

4. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


